Citation Nr: 0330644	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-13 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, from the initial grant of service 
connection.  

2.  Entitlement to a compensable evaluation for impotence, 
from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1959 to 
December 1966.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 decision by the RO, 
which, in part, granted service connection for diabetes 
mellitus due to herbicide exposure in Vietnam, and for 
impotence secondary to diabetes mellitus.  The veteran was 
assigned a 20 percent and a noncompensable evaluation, 
respectively, effective from February 21, 2001, the date of 
receipt of claim.  38 C.F.R. § 3.400(b)(2)(i).  The veteran 
disagreed with the evaluations assigned giving rise to this 
appeal.  

In the Written Brief Presentation, dated in November 2003, 
the representative argued that the denial of service 
connection for coronary artery disease and peripheral 
vascular disease by the RO in October 2001, was accomplished 
without benefit of a VA examination or consideration of the 
Veterans Claims Assistance Act of 2000, and that the issues 
should be readjudicated.  This matter is brought to the 
attention of the RO for appropriate action.  


REMAND

In reviewing the evidentiary record, the Board notes that 
while the veteran was examined by VA in September 2001, the 
purpose of the examination was to confirm that he had 
diabetes mellitus for the purpose of establishing 
entitlement to service connection under the law.  The 
evidentiary record shows that the veteran has been treated 
for diabetes mellitus for many years, and that he is 
receiving Social Security disability benefits.  However, no 
attempt was made to obtain any treatment records or any 
records from the Social Security Administration (SSA).  

"Part of the Secretary's obligation is to review a complete 
record.  VA is required to obtain evidence, including all 
pertinent medical records and decisions by administrative 
law judges from the SSA, and to give that evidence 
appropriate consideration and weight."  Baker v. West, 11 
Vet. App. 163 (1998).  Disposition of the issues on appeal 
turns on the current severity of the disabilities.  Thus, 
comprehensive findings conforming to the regulations are 
needed to evaluate the claim.  

The evidence as constituted in the current record is not 
sufficiently detailed to evaluate the severity of diabetes 
mellitus or impotence.  Accordingly, the SSA decision and 
the medical records relied upon to award disability 
benefits, as well as all available treatment records should 
be obtained and associated with the claim folder.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 369 (1992).  

Finally, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Act and implementing regulations, among other 
things, provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  It also 
includes new notification provisions.  38 C.F.R. § 3.159 
(2003).  

In this case, the veteran has not been advised of VCAA, nor 
has he been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Therefore, additional development 
must be undertaken prior to appellate review of the 
veteran's claim.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
or disabilities at issue, is not 
acceptable.  The RO must indicate which 
portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for diabetes mellitus and impotence 
since February 2001.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of any 
unsuccessful efforts in this regard.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the award of Social 
Security disability benefits, including 
the administrative decision and the 
medical records relied upon concerning 
that claim.  

4.  The veteran should be afforded a VA 
examination by an endocrinologist in 
order to determine the severity of his 
diabetes mellitus.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner, to the extent 
feasible, must dissociate any 
manifestations of diabetes mellitus from 
those which may be due to intercurrent 
causes.  The examiner should offer an 
opinion to each of the following: 
(1)	 The amount of insulin 
required by the veteran on a 
daily basis; 
(2)	 whether a restricted diet is 
required; 
(3)	to what extent are the 
veteran's activities restricted 
due to the diabetes mellitus;
(4)	 whether there is progressive 
loss of weight or strength; 
(5)	 the number, if any, of 
hospitalizations per year for 
ketoacidosis or hypoglycemic 
reactions; and 
(6)	 the frequency of visits to a 
diabetic care provider;  
(7)	describe any additional 
complications resulting from the 
diabetes mellitus.

The physician should describe the 
findings in detail and provide a 
complete rationale for all opinions and 
conclusions.  The examiner should be 
advised that all of the above 
manifestations must be addressed so that 
the Board may rate the veteran in 
accordance with the specified criteria.  

5.  The veteran should also be afforded 
a VA genitourinary examination in order 
to determine the severity of his 
service-connected impotence.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All appropriate testing should be 
undertaken in connection with the 
examination.  The examiner should note 
all current manifestations of the 
veteran's impotence and offer a clear 
opinion as to whether there exists a 
current deformity of the penis, and 
whether he has any loss of erectile 
power.  A complete and clear rationale 
for all opinions offered must be 
furnished.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claims.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
diabetes mellitus and impotence have 
been provided by the examiners and 
whether they have responded to all 
questions posed.  If not, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003).  

8.  After the requested development has 
been completed, the RO should review the 
veteran's claims.  The RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  In 
considering the ratings to be assigned, 
consideration should be given to the 
case of Fenderson v. West, 12 Vet. App. 
119 (1999) which held that at the time 
of an initial rating, separate staged 
ratings may be assigned for separate 
periods of time based on the facts 
found.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


